Citation Nr: 0735115	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-27 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, currently rated 10 percent disabling. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1975 to May 1978 
and from November 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 RO decision that denied the 
benefits sought on appeal.  In August 2006, the RO granted 
the veteran a temporary evaluation of 100 percent from August 
1, 2006, to August 31, 2006, based on surgical treatment for 
the left knee.  As of September 1, 2006, a 20 percent rating 
was continued for the left knee disability.  The veteran 
continues to appeal for higher ratings for his knee 
disabilities. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claim for entitlement to an increased rating 
was filed in December 2004.  In September 2005, his knees 
were evaluated to determine the severity of his disability.  
It is noted that on VA examination in September 2005, it was 
reported that his knees had no impact on his activities of 
daily living or on work.  In August 2006, he underwent left 
knee surgery.  In January 2007, he was scheduled for a VA 
joints examination, but failed to report for the examination.  
The document which notes the veteran's failure to report 
indicates a different zip code than the zip code reported by 
the veteran on his VA Form 9 (which was submitted in August 
2006).  In a July 2007 letter, the veteran indicated that he 
did not receive notice of the VA examination.  The record 
also indicates that his address of record changed sometime in 
2007.  

During a hearing before the undersigned, held in June 2007, 
the veteran indicated that his knees did indeed affect his 
employment and activities of daily living.  Given the 
veteran's assertion regarding the reason for his failure to 
report for the VA examination, as well as the fact that he 
had left knee surgery in August 2006 and is alleging to have 
a more severely disabling condition than noted on VA 
examination in 2005, an additional VA examination is 
necessary.  

The veteran indicates that he receives all his treatment for 
the knees at the VA medical facility in Muskogee, Oklahoma.  
The claims file includes VA treatment records dated from 2004 
to August 2006.  The veteran may have had more recent VA 
treatment.  Any such records may be relevant to the veteran's 
claim and should be obtained, if available.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim.  Because this case is being remanded for other 
matters, the RO now has the opportunity to correct any 
defects in Veterans Claims Assistance Act of 2000 (VCAA) 
notices previously provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take the appropriate 
measures to obtain any outstanding VA 
treatment records from August 2006 to 
present from the Muskogee, Oklahoma, VA 
medical facility.  All efforts to obtain 
VA records should be fully documented, 
and the VA facility must provide a 
negative response if records are not 
available. 

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to assess the severity of his 
bilateral knee disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  The 
examiner, in accordance with the latest 
AMIE sheet for evaluating the knee, is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the severity of the disorder in each 
knee. The examiner must provide a clear 
explanation for each finding and opinion 
expressed.

4.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran should be provided a 
supplemental statement of the case and an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

